                                 UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF NEW MEXICO

In re: AGUSTIN J. JARAMILLO and                                                   No. 18-13231-j7
       LILLIAN V. JARAMILLO,

           Debtors.

                                MEMORANDUM OPINION AND ORDER

           The Chapter 7 Trustee filed an Objection to Debtor’s Claim of Exemption (“Objection to

Exemptions”) requesting the Court to disallow the Debtor’s claimed exemption under 11 U.S.C.

§ 522(d)(1)1 in a residence located in San Luis, Colorado, and to limit the remainder of the

Debtors’ claimed exemptions under § 522(d)(5) in other real property. See Docket No. 14.

Because Mr. Jaramillo uses the real property in San Luis, Colorado as “a residence,” he can

claim an exemption in that property under § 522(d)(1). However, because the federal exemption

amounts are insufficient to exempt the equity in all of the Debtors’ real property, the Court will

sustain the Trustee’s Objection to Exemption, in part.

                             BACKGROUND AND PROCEDURAL HISTORY

           Mr. and Mrs. Jaramillo filed a joint voluntary petition under Chapter 7 of the Bankruptcy

Code on December 31, 2018. See Docket No. 1. The Chapter 7 Trustee filed the Objection to

Exemptions on February 27, 2019. See Docket No. 14. In response, the Debtors stated that Mr.

Jaramillo lived in New Mexico only 71 days during the 180 day period preceding the filing of

the chapter 7 bankruptcy petition, and indicated that the Debtors intended to file a motion to

“sever and dismiss” Mr. Jaramillo from the bankruptcy case. See Docket No. 15. On April 1,

2019, the Debtors filed a Motion to Dismiss Agustin J. Jaramillo (“Motion to Dismiss”),




1
    All future statutory references in this Memorandum Opinion and Order are to title 11 of the United States Code.



Case 18-13231-j7              Doc 50      Filed 04/14/20        Entered 04/14/20 10:13:13 Page 1 of 16
asserting that because Mr. Jaramillo lived most of the year in Colorado, venue is improper. See

Docket No. 18. The Chapter 7 Trustee objected to the Motion to Dismiss. See Docket No. 22.

        In September, counsel for the Debtors requested a hearing on the Motion to Dismiss. See

Docket No. 24. The parties conducted discovery related to the Motion to Dismiss and the

Objection to Exemptions until December 2, 2019. See Docket No. 26. The Court held a final,

evidentiary hearing on both motions on December 18, 2019. The Court denied the Motion to

Dismiss, concluding that because the Debtors voluntarily chose to file a bankruptcy case in this

district and actively participated in the case, they waived any right to object to venue. See Docket

No. 37. The Court deferred its ruling on the Objection to Exemptions and fixed a deadline of

January 6, 2020 for the Debtors to file a motion to sever Mr. Jaramillo from this joint bankruptcy

case if they wished to do so.2 See Docket No. 38.

        Debtors did not file the Motion to Sever Agustin J. Jaramillo (“Motion to Sever”) until

after the deadline. See Docket No. 39. Consequently, the Chapter 7 Trustee filed a motion to

strike the Motion to Sever as untimely. See Docket No. 41. After notice and a hearing, the Court

granted the Trustee’s motion to strike the Motion to Sever. See Docket No. 46. The Debtors

received a discharge on February 20, 2020. See Docket No. 47.

                                                     FACTS

        The Debtors elected the federal bankruptcy exemptions available under § 522(b)(2) and

§ 522(d). Debtors’ Schedule C, identifying property claimed as exempt, includes the following

real properties and claimed exemptions:

                        Property                        Claimed Exemption Basis for Claimed
                                                             Amount          Exemption
        714 Main Street, San Luis, CO                            $17,500.00       § 522(d)(1)
        (“San Luis Property”)

2
 If the Debtors could sever Mr. Jaramillo from this bankruptcy case, Mr. Jaramillo might be able to claim
exemptions under Colorado state law.

                                                         2

Case 18-13231-j7           Doc 50       Filed 04/14/20        Entered 04/14/20 10:13:13 Page 2 of 16
        5 acres unimproved land in CO                                 $3,750.00               § 522(d)(5)
        (“5 acre tract”)
        15 acres unimproved land in CO                                $3,250.00               § 522(d)(5)
        (“15 acre tract”)

        6120 Cyonus Ave, Albuquerque, NM                              $3,004.00               § 522(d)(5)
        (“NM Property”)

None of the properties in Colorado are community property. The San Luis Property is Mr.

Jaramillo’s sole and separate property. Mr. Jaramillo owns a ¼ joint tenancy interest in the 5 acre

tract with his three brothers, and a ½ joint tenancy interest in the 15 acre tract. The 5 acre tract

and the 15 acre tract are unencumbered. The Debtors scheduled San Luis Property with a $8,607

claim against it. See Schedule D – Exhibit 1, p.21.3 The NM Property is community property,

and is subject to a mortgage in the amount of $126,996. Id.

        Debtors scheduled the San Luis Property with a value of $35,000; the 5 acre tract with a

value of $15,000; and the 15 acre tract with a value of $6,500. Debtors scheduled the NM

Property with a value of $130,000. See Schedule A/B – Exhibit 1, pp 10 - 12. At the final

hearing, the Chapter 7 Trustee elicited some conflicting evidence of the value of the various

properties.

        A Comparative Market Analysis for the San Luis Property dated February 13, 2019

reflected a market price of between $60,000 and $70,000. See Exhibit A, pp. 40 - 43. However,

the person who prepared the analysis has not seen the house. Id. at p. 43. Mr. Jaramillo disagrees

with the estimated value because he believes the properties used as comparison properties are not

really comparable to the San Luis Property. The Real Property 2019 Notice of Valuation valued

the property at $51,485. Id. at p. 35. Mr. Jaramillo testified that he believes the San Luis Property


3
 Mr. Jaramillo testified that there is a $10,000 encumbrance against the San Luis Property. No evidence other than
Mr. Jaramillo’s testimony and the Debtors’ schedules establishes the existence of a lien against the San Luis
Property.

                                                         3

Case 18-13231-j7           Doc 50       Filed 04/14/20        Entered 04/14/20 10:13:13 Page 3 of 16
is worth between $30,000 to $40,000. Several years ago, Mr. Jaramillo obtained an email from

an associate broker for ERA Werner Realty, Inc. stating that she found three homes in the area

that sold in 2009 for $30,000, $36,000, and 24,999. See Exhibit 1, p. 39.

       For the 15 acre tract, a valuation estimate dated February 8, 2019 from Access Realty

valued the property at $28,987. See Exhibit 1, p. 83. Mr. Jaramillo disagrees with this value and

thinks the 15 acre tract is worth much less. The Real Property 2019 Notice of Valuation for the

15 acre tract values the property at $9,500, and for 2018, the stated value of the 15 acre tract on

the Real Property Notice of Valuation was $12,000. See Exhibit 1, p. 86.

       A valuation estimate dated February 8, 2019 from Access Realty valued the 5 acre tract at

$9,199. See Exhibit 1, p. 86. Mr. Jaramillo believes the 5 acre tract is actually worth more than

the opinion of value provided by Access Realty. He purchased the 5 acre tract for $16,000 in

1984, and he testified that he believes it is now worth between $16,000 and $19,000.

       Finally, an ARMLS Seller’s Report prepared January 22, 2019 for the NM Property

values the property at $140,290, but gives an estimated range of $124,663 to $155,477. See

Exhibit 1, p.74. Mr. Jaramillo testified that he and Mrs. Jaramillo purchased the NM Property for

$139,000, and that he believes the NM Property is worth $140,000.

       The San Luis Property is residential property that has been in Mr. Jaramillo’s family for a

very long time. The home was built in 1932, and Mr. Jaramillo lived there as a child. He

eventually purchased the San Luis Property from his parents. At some point Mr. Jaramillo owned

the San Luis Property in joint tenancy with his son. Mr. Jaramillo’s son since passed away, and

Mr. Jaramillo is now the sole owner. Mr. and Mrs. Jaramillo were married in 1996 and lived in

the San Luis Property until 2005. At that time, they purchased the NM Property because Mrs.

Jaramillo wanted to live closer to her children.



                                                   4

Case 18-13231-j7        Doc 50     Filed 04/14/20      Entered 04/14/20 10:13:13 Page 4 of 16
         Mr. Jaramillo will be 87 years old in May of 2020. In the summer months and early fall,

and during hunting season, he likes to live in the San Luis Property. Mrs. Jaramillo visits Mr.

Jaramillo at the San Luis Property from time to time. Mr. Jaramillo typically resides at the San

Luis Property from Memorial Day until the middle or end of September. He also stays at the San

Luis Property for four to ten days in October. However, last year he was not able to spend as

much time in the San Luis Property due to health issues. Healthcare is more conveniently located

and readily available to Mr. Jaramillo in Albuquerque than it is in Colorado. The nearest

Veteran’s Administration doctors in Colorado are forty-five minutes away from the San Luis

Property.

         The San Luis Property is not currently habitable during the winter. The heater needs to be

replaced; there are no storm doors; and the windows are single pane windows. If the San Luis

Property were winterized, Mr. Jaramillo would live there during the winter months. Mr.

Jaramillo maintains a Colorado driver’s license and votes in Colorado. However, on the petition

date, Mr. Jaramillo lived with Mrs. Jaramillo in the NM Property. The Debtors listed the NM

Property as their address in their petition.

                                                 DISCUSSION

         “In determining whether a debtor is entitled to claim an exemption, ‘the exemption laws

are to be construed liberally in favor of exemption.’” In re Lampe, 331 F.3d 750, 754 (10th Cir.

2003) (quoting In re Ginther , 282 B.R. 16, 19 (Bankr. D. Kan. 2002)).4 The Chapter 7 Trustee

has the burden of proving that the claimed exemptions are improper. Fed. R. Bankr. P. 4003(c)




4
 See also In re Gregory, 245 B.R. 171, 173 (10th Cir. BAP 2000), aff’d without published opinion, 246 F.3d 681
(10th Cir. 2000) (liberal construction of exemption statutes “effect[uates] their beneficent purposes.”) (quoting
Royal v. Pancratz (In re Pancratz), 175 B.R. 85, 93 (D. Wyo. 1994)); In re Griffith, 449 B.R. 909, 911 (Bankr.
W.D. Wis. 2011) (“As a policy matter, exemption rights are to be construed liberally in the debtor’s favor in view of
Congress’s goal of providing a meaningful fresh start for debtors.”).

                                                         5

Case 18-13231-j7           Doc 50       Filed 04/14/20         Entered 04/14/20 10:13:13 Page 5 of 16
(“[T]he objecting party has the burden of proving that the exemptions are not properly

claimed.”); Lampe, 331 F.3d at 754.5 A debtor may choose the federal bankruptcy exemptions or

the exemptions available under other federal, state, or local law, unless the state does not

authorize the debtor to choose the federal bankruptcy exemption scheme. See 11 U.S.C. §

522(b); 11 U.S.C. § 522(b)(2) (authorizing states to prohibit debtors from using the bankruptcy

exemptions).6 States that prohibit debtors from choosing the federal bankruptcy exemption

scheme are known as “opt out” states. New Mexico is not an “opt out” state. Foah, 482 B.R. at

919 n.1. Thus, New Mexico debtors may choose either the federal bankruptcy exemptions or the

New Mexico exemptions. Id.7 However, joint debtors in non-opt-out states may not elect

different exemption schemes. See Feliciano, 487 B.R. at 50 (“[S]pouses filing jointly must make

the same election.”). In other words, one joint debtor may not choose the federal bankruptcy

exemptions while the other joint debtor elects the New Mexico exemptions. See 11 U.S.C. §

522(b)(1) (“In joint cases . . . . whose estates are ordered to be jointly administered . . . one

debtor may not elect to exempt property listed in paragraph (2) [the bankruptcy exemptions

available under § 522(d)] and the other debtor elect to exempt property listed in paragraph (3)

[non-bankruptcy federal, state, or local exemptions] of this subsection.”).

         The Debtors elected the federal bankruptcy exemptions under § 522(d). Each debtor in a

joint case is entitled to claim the federal bankruptcy exemptions. See 11 U.S.C. § 522(m)


5
  See also In re Hodes, 308 B.R. 61, 66 (10th Cir. BAP 2004) (“[T]he objecting Creditors have the burden of
proving that the exemption is not properly claimed. The exemption is presumed to be valid, and the Creditors have
the initial burden of producing evidence to rebut the presumption. Thereafter, the burden shifts back to the Debtor to
come forward with evidence to demonstrate that the exemption was proper.”).
6
  See also In re Foah, 482 B.R. 918, 919 n.1 (10th Cir. BAP 2012) (“11 U.S.C. § 522 allows debtors to elect to use
either the exemptions provided by their state of residence or by federal law, unless their state of residence has
elected to ‘opt-out’ of federal exemptions and, thus, requires its residents to use only state exemptions in
bankruptcy.”); In re Feliciano, 487 B.R. 47, 50 n.2 (Bankr. D.Mass. 2013) (“Bankruptcy Code § 522(b)(2) permits a
state to ‘opt out’ of the federal exemption scheme, thereby requiring their residents to exempt property under state,
federal non-bankruptcy or local law only.”) (quoting In re Gentile, 483 B.R. 50, 51 n.2 (Bankr. D. Mass. 2012)).
7
  See also In re Channon, 424 B.R. 895, 899 (Bankr. D.N.M. 2010).

                                                          6

Case 18-13231-j7            Doc 50       Filed 04/14/20        Entered 04/14/20 10:13:13 Page 6 of 16
(“Subject to the limitation in subsection (b), this section shall apply separately with respect to

each debtor in a joint case.”). “Section 522(m) gives express statutory authorization for doubling

in joint cases, by allowing each debtor to apply the same exemption scheme to the same item of

property, so long as that item is included in each estate.” In re Bippert, 311 B.R. 456, 471 n.25

(Bankr. W.D. Tex. 2004); In re Lawrence, 469 B.R. 140, 141 (Bankr. D. Mass. 2012) (the

exemption under § 522(d)(1) is a “per debtor exemption”). The dollar amount of the statutory

exemptions in effect when the Debtors filed their voluntary petition fixes the available

exemption amount. See In re Pacheco, 342 B.R. 352, 357 (Bankr. D.N.M. 2006) (“[T]he value of

the liens, the value of the property and the amount of the exemption are all measured as of the

date of the filing of the petition.”); In re Swanson, 207 B.R. 76, 79 (Bankr. D.N.J. 1997) (debtors

who filed their bankruptcy petition prior to the effective date of the expanded exemption scheme

were subject to the exemption scheme in effect at the time of the debtor’s filing).

       Section 522(d)(1) grants an exemption in

       [t]he debtor’s aggregate interest, not to exceed $23,675 in value, in real property or
       personal property that the debtor or a dependent of the debtor uses as a residence . . .

11 U.S.C. § 522(d)(1) (2018).

Subsection (5) of § 522(d), known as the “wild card” exemption, grants an exemption in

       [t]he debtor’s aggregate interest, not to exceed $1,250 plus up to $11,850 of any unused
       amount of the exemption provided under paragraph (1) of this subsection.

11 U.S.C. § 522(d)(5) (2018).

       “[T]he federal wild card exemption may be combined or stacked with other exemptions

to protect any type of property.” In re Vaillancourt, 260 B.R. 66, 71 (Bankr. D.N.H. 2001). See

also Brennan v. Ted Arnold Indus., Inc. (In re Brennan), 18 B.R. 312, 313 (Bankr. D.R.I. 1982)




                                                  7

Case 18-13231-j7        Doc 50     Filed 04/14/20     Entered 04/14/20 10:13:13 Page 7 of 16
(“[D]ebtors may use their general exemption to increase specific exemptions on any property

includable in § 522(d), including real estate.”).

       The Debtors claimed an exemption in Mr. Jaramillo’s interest in the San Luis Property in

the amount of $17,500 under § 522(d)(1), and relied on the wild card exemption under §

522(d)(5) to claim an exemption in Mr. Jaramillo’s ¼ interest in the 5 acre tract, Mr. Jaramillo’s

½ interest in the 15 acre tract, and the Debtors’ community interest in the NM Property.

       The Chapter 7 Trustee objected to the Debtors’ claimed exemption under § 521(d)(1) in

the San Luis Property, asserting that the San Luis Property is not the Debtors’ residence. The

Chapter 7 Trustee also asserts that the equity in the Colorado properties greatly exceeds the

available exemption under § 522(d)(5).

       Whether the Debtors Can Claim an Exemption in the San Luis Property under §
       522(d)(1)

       Section 522(d)(1) grants an exemption in real property the debtor uses as “a residence.”

11U.S.C. § 522(d)(1). Courts are split on whether “residence” as used in this exemption statute

means the debtor’s actual homestead or principal residence, or whether the property need only be

used as a residence. Compare In re Stoner, 487 B.R. 410, 419 (Bankr. D.N.J. 2013) (“[Section]

522(d)(1) extends only to real estate which a debtor truly intends to use as his homestead.”) and

In re Brown, 299 B.R. 425, 428 (Bankr. N.D. Tex. 2003) (“[F]or purposes of § 522(d)(1), the

terms ‘residence’ and ‘homestead’ are equivalent and interchangeable.”) with Lawrence, 469 at

142 (“By choosing not to limit the residence qualified for exemption under § 522(d) to a

principal or primary residence, Congress presumably intended to encompass a broader category

than principal residences, namely any residence.”) and In re Demeter, 478 B.R. 281, 287 (Bankr.

E.D. Mich. 2012) (“‘[R]esidence’ as used in § 522(d)(1), unambiguously, is not limited to a




                                                    8

Case 18-13231-j7        Doc 50     Filed 04/14/20       Entered 04/14/20 10:13:13 Page 8 of 16
‘principal residence,’ and a debtor can have more than one ‘residence.’”). The Court is persuaded

by the reasoning in Lawrence and Demeter.

       Subsection (d)(1) of the Bankruptcy Code’s exemption provisions found in § 522 allows

an exemption in property the debtor or a dependent of the debtor “uses as a residence.” 11 U.S.C.

§ 522(d)(1). Subsection (d)(1) uses the phrase “a residence,” not principal residence or

homestead. The Bankruptcy Code does not use those terms synonymously. Section 522 itself

distinguishes between property the debtor or a dependent of the debtor “uses as a residence” and

property the debtor or a dependent of the debtor “claims as a homestead.” Compare 11 U.S.C. §

522(p)(1)(A) (referring to property the debtor or a dependent of the debtor “uses as a residence)

with 11 U.S.C. § 522 (p)(1)(D) (referring to property the debtor or a dependent of the debtor

“claims as a homestead” under State or local law). Compare also 11 U.S.C. § 522(o)(1) with 11

U.S.C. § 522(o)(4). Further, the Bankruptcy Code distinguishes between property the debtor

“uses as a residence” and the “debtor’s principal residence.” The Bankruptcy Code defines

“debtor’s principal residence” in § 101(13A) as “a residential structure if used as the principal

residence by the debtor.” 11 U.S.C. § 101(13A). That defined term is used in § 1123(b)(5) and §

1322(b)(2). See 11 U.S.C. § 1123(b)(5) (limiting a debtor’s right to modify secured claims to

those secured other than “by a security interest in real property that is the debtor’s principal

residence”); 11 U.S.C. § 1322(b)(2) (same).

       Congress could have limited the exemption in § 522(d)(1) to a debtor’s principal residence,

but it did not. In interpreting statutory language, the Court “must presume that [the] legislature

says in a statute what it means and means in a statute what it says there.” Dodd v. United States,

545 U.S. 353, 357 (2005) (quoting Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253-54

(1992)). As the Demeter court observed, the bankruptcy exemption statute unambiguously uses



                                                  9

Case 18-13231-j7        Doc 50     Filed 04/14/20      Entered 04/14/20 10:13:13 Page 9 of 16
the term “a residence,” is not, therefore, limited to a “principal residence,” and contemplates that

a debtor could have more than one residence. Demeter 478 B.R. at 287. The statute contains no

limiting modifier and, therefore, merely requires the debtor use the property as a residence in order

to claim an exemption in such property under § 522(d)(1). See Demeter, 478 B.R. at 287-88 (“The

use of the word ‘residence’ in § 522(d)(1), without the limiting modifier ‘principal’ or ‘primary,’

shows a Congressional intent to enable debtors to claim an exemption in a broader category of

property than just a debtor’s principal residence.”).

       “Residence,” as defined in Black’s Law Dictionary, is “[t]he place where one actually

lives,” and “[t]he act or fact of living in a given place for some time.” Black’s Law Dictionary

1310 (7th ed. 1999). Mr. Jaramillo uses the San Luis Property as a residence approximately four

and a half months each year, in the summer months and early fall and for about a week in

October. Mr. Jaramillo still considers himself a Colorado resident. He maintains a Colorado

driver’s license and votes in Colorado. Although the San Luis Property is not habitable during

the winter and needs considerable repairs, Mr. Jaramillo actually lives at the San Luis Property

for a significant portion of the year. That Mr. Jaramillo did not physically occupy the San Luis

Property on the petition date, and was unable to live at the San Luis Property the year after he

filed his joint bankruptcy petition due to health problems, does not negate his otherwise regular

annual use of the San Luis Property as “a residence” in the summer and fall. Cf. In re Lusiak,

247 B.R. 699, 702 (Bankr. N.D. Ohio 2000) (“[A]ctual physical occupancy of a dwelling house

is not an absolute necessity to a finding that a debtor actually occupies a house for purposes of

the residency requirement of § 522(d)(1).”); In re DeMasi, 227 B.R. 586, 588 (D.R.I. 1998)

(“[T]he determining factor [to satisfy the residence requirement of § 522(d)(1)] should not be so




                                                 10

Case 18-13231-j7       Doc 50     Filed 04/14/20        Entered 04/14/20 10:13:13 Page 10 of 16
mechanical as to require a debtor to occupy the home on the filing date or use the address on the

bankruptcy filing.”).

       “Constructive occupancy” can meet the requirements of § 522(d)(1) and “can be defined

as physical absence from a premises coupled with an intent to return to the premises at some

point in the future.” Lusiak, 247 B.R. at 703. See also In re Yanovich, 544 B.R. 306, 311 (Bankr.

W.D. Pa. 2016) (“[S]ome courts have looked to the totality of the circumstances, which includes

the intent of the debtor on the petition date, to determine whether a debtor can exempt property

not actually occupied at the time of the filing of a bankruptcy case.”). The evidence established

that Mr. Jaramillo has regularly uses the San Luis Property as a residence and, as of the petition

date, had both the intent and “a meaningful ability to occupy the property . . . within a

reasonable time” in the future. Yanovich, 544 B.R. at 312 (quoting In re Bennett, 192 B.R. 584,

588 (Bankr. D. Me. 1996)). See also In re Tankersley, 575 B.R. 848, 862 (Bankr. E.D. Ark.

2017) (“[C]ourts have recognized that an intention to return to property where the absence is

temporary may meet the use requirements of Section 522(d)(1).”) (citations omitted).

       A debtor who owns more than one residential property may “exempt either one, but only

one, under § 522(d)(1).” Lawrence, 469 B.R. at 143. Here, Mr. Jaramillo owns the San Luis

Property as his sole and separate property, and has a community property interest in the NM

Property together with Ms. Jaramillo. Mr. Jaramillo can choose to apply the § 522(d)(1)

exemption to either the San Luis Property or the NM Property, where he lives during most of the

year with Mrs. Jaramillo. He chose to use the § 522(d)(1) exemption against the San Luis

Property. The Court will, therefore, overrule the Trustee’s objection to the Debtors’ claim of

exemption under § 522(d)(1).




                                                11

Case 18-13231-j7        Doc 50    Filed 04/14/20     Entered 04/14/20 10:13:13 Page 11 of 16
       Having determined that Mr. Jaramillo can claim an exemption in the San Luis Property

under § 522(d)(1), the Court will next establish the value of the various properties to determine

whether the equity in those properties exceeds the Debtors’ available exemption amounts.

       Valuation of the Various Properties

       The Court will disregard the evidence of property values as stated in the various realty

reports. None of the parties who prepared the reports testified at the hearing. The Access Realty,

LLC estimate is a one page document that states it was based on “recent sales in the Sangre De

Cristo Ranches” but does not provide any documentation of those recent sales. See Exhibit 1, p.

83. The “comparable” properties in the Comparative Market Analysis for the San Luis Property

do not appear comparable on their face. Even though the valuation documents were admitted into

evidence without objection, it is appropriate for the Court to disregard those documents because

they contain patently unreliable hearsay evidence that the Court is not willing to consider to

establish property values. See Fed. R. Evid. 801(c)(2) (defining hearsay as an out-of-court

statement “offer[ed] in evidence to prove the truth of the mater asserted in the statement.”);

Waddell v. Comm’r of Internal Revenue, 841 F.2d 264, 267 (9th Cir. 1988) (per curiam)

(excluding appraisal as improper hearsay evidence where appraiser was not available for cross-

examination and no foundation was provided to establish that the appraisal fell within the

business records exception to the hearsay rule); In re Wright, No. 01-2305-W, 2001 WL

1804187, at *1 n.1 (Bankr. D.S.C. June 13, 2001) (appraisal is itself “hearsay evidence which is

not admissible absent testimony of the appraiser himself or herself.”).

       The Court concludes that it is appropriate to use the Debtors’ own testimony and the

values of the various properties as reported in the Debtors’ schedules for purposes of evaluating

the Chapter 7 Trustee’s Objection to Exemptions. Those values are supported by Mr. Jaramillo’s



                                                12

Case 18-13231-j7       Doc 50     Filed 04/14/20     Entered 04/14/20 10:13:13 Page 12 of 16
testimony. The following chart summarizes the Court’s findings as to the values of the properties

and the Debtors’ equity interest in the properties:

               Property          Value           Ownership          Lien                   Equity
                                                  Interest         Amount                 Interest
            San Luis           $35,000.00          Mr. Jaramillo   $8,607.00             $26,393.00
            Property                            Separate Property
            15 acre tract       $6,500.00          Mr. Jaramillo       $0.00              $3,250.00
                                                      (½ interest)
            5 acre tract       $15,000.00          Mr. Jaramillo       $0.00              $3,750.00
                                                      (¼ interest)
            NM Property       $140,000.00           Both Debtors $126,996.00             $13,004.00
                                              Community Property

The Debtors valued the NM Property at $130,000 in their schedules. However, the Debtors

purchased the NM Property for $139,000, and Mr. Jaramillo testified that he believes the NM

Property is currently worth about $140,000. A value of $140,000 for the NM Property is

appropriate.

        Application of the Available Exemptions to the Properties

        As discussed above, Mr. Jaramillo can claim an exemption in the San Luis Property

under § 522(d)(1). The Debtors relied on § 522(d)(5) to claim an exemption in the remaining

properties. The “wild card” exemption under § 522(d)(5) can be applied to “any property,”

including real property. See 11 U.S.C. § 522(d)(5) (providing an exemption in “the debtor’s

aggregate interest in any property . . .”); Vaillancourt, 260 B.R. at 71 (“Both the plain language

of section 522(d)(5) and its legislative history reflect a Congressional intent that the federal wild

card exemption appl[ies] to all types of property, not just the types described in section 522(d).”)

(citing In re La Flamme, 14 B.R. 21 (1st Cir. BAP 1981)); cf. In re Johnson, 57 B.R. 635, 638

(Bankr. N.D. Ill. 1986) (“The only reasonable interpretation of the phrase ‘any other property’

[used in the Illinois state exemption statute] is that it means just that, any other property, i.e., that

a debtor may claim the wild card exemption in any other property without limitation.”). But see

                                                   13

Case 18-13231-j7        Doc 50     Filed 04/14/20       Entered 04/14/20 10:13:13 Page 13 of 16
In re Hilbert, 12 B.R. 434, 436 (Bankr. E.D. Pa. 1981) (“Congress intended the phrase ‘any

property’ in Section 522(d)(5) to mean any property of the estate, including . . . real property

owned by the debtor but not used as his residence.”).

        The total equity in the NM Property is $13,004. Each joint debtor may claim an

exemption under § 522(d)(5) in their one-half community property interest in the NM Property.

See Smith v. Bank of Glenwood (In re Smith), 8 B.R. 375, 379 (Bankr. S.D. Ca. 1980) (“[J]oint

debtors can stack federal exemptions in community property . . .”); cf. In re Victor, 341 B.R.

775, 781 (Bankr. D.N.M. 2006) (debtor could claim exemption in her one-half interest in the

community property). Mr. Jaramillo also claimed as exempt the entire amount of his equity

interest in the 5 acre tract and the 15 acre tract under § 522(d)(5). Mr. Jaramillo’s equity interest

in the 5 acre tract, the 15 acre tract and the NM Property totals $13,502.8 However, based on Mr.

Jaramillo’s current claimed exemption of $17,500 in the San Luis Property, his remaining

available wild card exemption is limited to $7,425.9

                                                CONCLUSION

        Based on the foregoing, the Court will overrule, in part, the Chapter 7 Trustee’s

Objection to Exemptions. Mr. Jaramillo may claim an exemption in the San Luis Property under

§ 522(d)(1) because it is property he uses as “a residence.” However, because the value of the

San Luis Property exceeds the maximum available exemption under § 522(d)(1), it is subject to

liquidation by the Chapter 7 Trustee.10 Based on Mr. Jaramillo’s current claimed exemption in



8
  5 acre tract    $3,750
  15 acre tract   $3,250
  NM Property $6,502
 TOTAL:          $13,502
9
  $23,675 less $17,500 claimed exemption = $6,175 plus $1,250 available under § 522(d)(5) = $7,425
10
   The maximum exemption available under § 522(d)(1) is $23,675 as of the date the Debtors filed their petition. See
11 U.S.C. § 522(d)(1) (2018). Mr. Jaramillo’s total equity interest in the San Luis Property is $26,393. ($35,000
value less $8,607 lien).

                                                        14

Case 18-13231-j7          Doc 50       Filed 04/14/20        Entered 04/14/20 10:13:13 Page 14 of 16
the San Luis Property, Mr. Jaramillo may claim up to $7,425 in the remaining real properties,

including the NM Property.11

        WHEREFORE, IT IS HEREBY ORDERED, that the Chapter 7 Trustee’s objection to the

Debtors’ claimed exemption under § 522(d)(1) is OVERRULED.

        ORDERED FURTHER, the San Luis Property is subject to liquidation by the Chapter

Trustee.

        ORDERED FURTHER, that based on the Debtors’ current claimed exemptions, the

Chapter 7 Trustee’s Objection to Exemptions is sustained, in part, to limit Mr. Jaramillo’s

available exemption under § 522(d)(5) in the remaining real properties to $7,425.

        ORDERED FINALLY, that the Debtors may amend their Schedule C to claim an

exemption under § 522(d)(1) in Mr. Jaramillo’s interest in the San Luis Property in a different

amount, and to claim exemptions under § 522(d)(5) in the remaining available wild card amount

in the NM Property, the 5 acre tract, and the 15 acre tract against the value of such properties

established in this Memorandum Opinion and Order.




                                                     _________________________________
                                                     ROBERT H. JACOBVITZ
                                                     United States Bankruptcy Judge

Date entered on docket: April 14, 2020




11
   If Mr. Jaramillo were to reduce his claimed exemption under § 522(d)(1) in the San Luis Property to $11,825, he
would retain the maximum wild card exemption amount of $13,100, which could be applied to the remaining
properties, including the 5 acre tract, the 15 acre tract, and the NM Property, leaving him with only $402 of non-
exempt equity in those properties. ($6,502 = equity in NM Property + $3,750 = equity in 5 acre tract + $3,250 =
equity in 15 acre tract = $13,502 total equity interest vs. $13,100 maximum wild card exemption amount).

                                                        15

Case 18-13231-j7          Doc 50       Filed 04/14/20        Entered 04/14/20 10:13:13 Page 15 of 16
COPY TO:

James Clay Hume
Attorney for Debtors
Hume Law Firm
PO Box 10627
Alameda, NM 87184-0627

Benjamin A. Jacobs
Attorney for Chapter 7 Trustee
Askew & White, LLC
1122 Central Ave. SW, Suite 1
Albuquerque, NM 87102




                                             16

Case 18-13231-j7     Doc 50      Filed 04/14/20   Entered 04/14/20 10:13:13 Page 16 of 16
